Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/079,936 and Response filed on 08/15/2022. Claims 1-19 have been elected without traverse.  Claim 20 has been withdrawn and must be cancelled pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claim. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 102
2.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.  Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Willson et al. (U.S. 10,926,644).
4.  As to claim 17 Willson describes a high-voltage portable charging system for remote recharging of an electric vehicle (col.2, ll.57-65; col.3, ll.56-62; Fig.14), comprising:
a housing (a charger housing 54/162 - col.4, ll.34-43; col.10, ll.18-25; Figs.2, 14);
a high-voltage battery including a plurality of battery cells (a battery pack 22 comprising a plurality of individual cells to charge vehicle battery packs up to 400 Volts – col.3, ll.56-67; col.4, ll.1-2; col.4, ll.39-63; col.10, ll.18-25; Figs.1-2, 14);
a coupler assembly including a cord  and a vehicle connector configured to connect to a vehicle charge port (not shown in Figs.2, 14  an electrical cable/cord and connector that connects the charge station/portable charger to the vehicle charge port - col.4, ll.43-47;);
a switching arrangement configured to electrically connect the high-voltage battery to the cord when in a first condition (a power module 26 comprising a switch mode power supply (switching arrangement) that delivers current from the battery pack/s 22 through the cord/cable (not shown) to the vehicle  follow a predefined protocol to communicate with the vehicle and set the charging current (in a first condition) - col.3, ll.56-67; col.4, ll.1-4; col.4, ll.43-47; Figs.1-2, 14) and to de-energize the cord when in a second condition (after the adjusted charge energy is transferred, terminating the charge session (second condition) or terminating vehicle charging before the transfer pack 22 is fully depleted - col.9, ll.1-2; col.8, ll.15-18; Fig.12); and
	a controller programmed (a control unit 34 running a supervisory program - col.4, ll.4-5; Figs.1, 14) to:
send and receive charging parameters with a vehicle to be charged (the control unit 34 uses DC fast communication lines CL4 to/from the vehicle and an associated control unit 32 whose purpose is to negotiate charging parameters with the charger station/portable charger by means of a common protocol such as Chademo or J1772 - col.4, ll.4-16; Figs.1, 14),
receive, from the vehicle, a request to begin charging (after receiving a charge request, reading transfer pack state of charge - col.8, ll.57-58; Fig.12), and
in response to receiving the request to begin charging, command the switching arrangement to the first condition (dispensing the adjusted charge energy to the vehicle, thereby the charger control unit enables the power module 26 comprising a switch mode power supply by means of control line CL3 (command the switching arrangement to the first condition) - col.8, ll.23-28; col.8, ll.57-67; Fig.12).
5.  As to claims 18-19 Willson recites:
Claim 18 The, wherein the controller is further programmed to command the switching arrangement to the second condition in response to a charging target being reached (col.8, ll.23-28; Fig.12);
Claim 19 The high-voltage portable charging system further comprising a DC/DC converter configured to increase or decrease voltage of the high-voltage battery (col.4, ll.58-63).




Allowable Subject Matter
6.  Claims 1-16 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
7.  The prior art of record fails to teach or suggest or render obvious: a portable charging system to remotely charging an electric vehicle comprising a switching component powered by a low voltage battery to electrically connect a high-voltage battery to a cord when in a first condition and to de-energize the cord when in a second condition, among with all limitations of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851